


 

Exhibit 10.81

 

 

                                                                                                               
March 5, 2008

 

Microfluidics Corporation, as Agent

30 Ossipee Road

Newton, Massachusetts, 02464-9101

Attn: Dennis P. Riordan, Controller

 

Re; Loan and Security Agreement ( All Assets) dated as of March 3, 2004 (the
“Loan Agreement”), between  and among MFIC Corporation, a Delaware Corporation,
(“MFIC”) and Microfluidics Corporation, a Delaware Corporation,
(“Microfluidics”) (MFIC and Micofluidics are hereafter collectively referred to
as the “Borrower”) and TD Banknorth, N.A. (formerly known as Banknorth N.A.  the
“Lender”) and Related Documents (the “Transaction Documents”)

 

Gentlemen:

 

                The following Event of Default has occurred under the Loan
Agreement and the Transaction Documents, namely the failure of the Borrower to
maintain the required Debt Service Coverage Ratio as required pursuant to
Section 13.02 for the fiscal year ending December 31, 2007.

 

                The Lender hereby waives enforcement of its rights against the
Borrower arising from this Event of Default to the extent, and only the extent,
that this specific Event of Default occurred or existed under the Loan Agreement
as of the fiscal year ending December 31, 2007. This waiver shall be effective
only for the specific Event of Default listed herein and only through or as of
the date specified above, and in no event shall this waiver be deemed to be a
waiver of (a) enforcement of the Lender’s rights with respect to any other
Events of Default now existing or hereafter arising, or (b) the Borrower’s
compliance with (i) the covenants or other provisions of the Loan Agreement and
Transaction Documents from and after the date specified above, or (ii) any other
covenants or provisions thereof.

 

                In consideration of the execution by the Lender of this waiver
of default letter, the Borrower agrees to pay to the Lender, as of the date
hereof, a fully earned, non-refundable fee in the amount of One Thousand
($1,000.00) Dollars.

 

                Nothing contained in this letter nor any communications between
the Lender and the Borrower shall be a waiver of any rights or remedies the
Lender has or may have against the Borrower, except as specifically provided
herein. The lender hereby reserves and preserves all of its rights and remedies
against the Borrower under the Loan Agreement, the Transaction Documents and
applicable law.

 

 

Very truly yours,

 

 

 

 

TD Banknorth, N.A.

 

 

 

 

By:

 

 

 

Brant A. McDougall, Senior Vice President

 

 

--------------------------------------------------------------------------------

 

 
